Title: To James Madison from John G. Jackson, 8 April 1809
From: Jackson, John G.
To: Madison, James


My dear Sir.Clarksburg April 8th 1809
Your favor with the accompanying papers by the last mail reached this place before my return on yesterday from the Ohio, whither I had gone to attend the Elections—those of Wood & Ohio Counties are over, & the result has been as favorable as was expected. Never were so many voters polled in W & O for never were the exertions of My friends & those of Mr. Lindsley my opponent half so great.
At the last Election I received 174 Lindsley 145
at this one —— do — 274 — L. — 241    gain 4.
I shall set off in the morning for Monongalia where as well as in the remaining three Counties it is believed I shall receive a majority—in my own (Harrison) it will be very great.
You see my dear Sir the Election engrosses my letter, it too engrosses all my time, I wish I could add my mind too but alas! my wishes are idle, my hopes illusory for the balm of time does very little to effect a cure. The silence, the melancholy gloom that surround me render it ineffectual. Adieu, & may Heaven bless you
J G Jackson
